DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. Claims 15-20 are withdrawn from consideration. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-14 in the reply filed on 06/07/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Connolly et al. (US 20150365193 A1).
Regarding claim 1, Connolly et al. disclose a computer implemented method comprising: receiving, by an end node, user plane and control plane mobile network data (received network data) from a mobile network; performing, by the end node, an (paragraphs [0004] [0044]; if match/action determined to not exist (unknown), request is sent to controller based on the information in the label of traffic) (paragraph [0034]; the controller determines ODU endpoints to create learning at the endpoints) (paragraph [0031]; communication between endpoints through intermediate nodes using match/action rules) (paragraph [0002]; controller is relied in Openflow which utilizes control plane and data plane); responsive to the evaluation operation, transmitting, by the end node to a central node via a middle layer node, a transmission of the at least a portion of the received network data, wherein the middle layer node comprises an interface that is accessible from the end node and from the central node for the transmission (paragraph [0003] and fig. 4; unknown packets are forwarded to controller 16 via one of intermediate nodes 12 which is accessible from the controller and nodes 14); and receiving, by the end node, a rule set determined by the central node to be applicable to the at least a portion of the received network data based on a data processing operation performed by the central node on the at least a portion of the received network data (paragraph [0003]; the controller might determine and populate match/action rules into database of all devices in the path) (paragraph [0027]; the traffic is forwarded or not based on the match/action rules).
Regarding claim 2, Connolly et al. further suggest where the central node, the end node, and the middle layer node are arranged in a hierarchy such that the end node is a lowest order node, the central node is a highest order node, and the middle layer (fig. 4 and paragraph [0005]; the network is based on hierarchy connections with endpoints, intermediate nodes and controller).  
Regarding claim 3, Connolly et al. further suggest wherein the mobile network includes an access network, and further comprising providing, by the end node, the rule set received from the central node to at least one of the access network and another end node (paragraph [0003]; the controller might determine and populate match/action rules into database of all devices in the path) (abstract; the rules are provided to associated nodes).  
Regarding claim 4, Connolly et al. further suggest wherein the receiving, by the end node, of the rule set includes receiving, by the end node from the central node bypassing the middle node (claim 5; group table rule is implemented at end nodes and defined by the controller).  
Regarding claim 5, Connolly et al. further suggest wherein the received network data processing operation of the central node includes at least one of: developing a machine learning model for classifying received network data; and using the machine learning model to classify the received network data (paragraph [0034-0035]; match/action rules are provided from the controller) (paragraph [0027]; the traffic is forwarded or not based on the match/action rules).  
Regarding claim 6, Connolly et al. further suggest wherein the rule set includes a rule related to at least one of a data retention policy, a disposal policy, and a privacy policy (paragraph [0003]; match/action rules may be provided into switches/nodes for specifying an action such as forward, drop, and/or modify).  
Regarding claim 7, Connolly et al. further suggest wherein the evaluation operation performed by the end node includes determining whether the at least a portion of the received network data includes exceptional data (paragraph [0005]; determining source and destination addressing based on the information in the header. Such information may be used for detecting a new connection based on presence of new data).  
Regarding claim 8, Connolly et al. disclose a computer implemented method comprising: receiving, by a central node from an end node via a middle layer node, a transmission of at least a portion of mobile network data (received network data) transmitted to the end node from a user plane or a control plane of a mobile network, wherein the middle layer node comprises an interface that is accessible from the central node and from the end node for the transmission (paragraph [0003] and fig. 4; unknown packets are forwarded to controller 16 via one of intermediate nodes 12 which is accessible from the controller and nodes 14) (paragraph [0002]; controller is relied in Openflow which utilizes control plane and data plane), and wherein the transmission of the at least a portion of the received network data is responsive to an evaluation operation on the received network data by the end node including determining whether any portion of the received network data is unknown (paragraphs [0004] [0044]; if match/action determined to not exist (unknown), request is sent to controller based on the information in the label of traffic) (paragraph [0034]; the controller determines ODU endpoints to create learning at the endpoints) (paragraph [0031]; communication between endpoints through intermediate nodes using match/action rules); performing, by the central node, a (paragraph [0003]; the controller might determine and populate match/action rules into database of all devices in the path) (paragraph [0027]; the traffic is forwarded or not based on the match/action rules).  
Regarding claim 9, Connolly et al. further suggest where the central node, the end node, and the middle layer node are arranged in a hierarchy such that the end node is the lowest order node, the central node is the highest order node, and the middle layer node is hierarchically between the central node and the end node (fig. 4 and paragraph [0005]; the network is based on hierarchy connections with endpoints, intermediate nodes and controller).  
Regarding claim 10, Connolly et al. further suggest wherein the mobile network includes an access network, and further comprising providing, by the end node, the rule set received from the central node to at least one of the access network and another end node (paragraph [0003]; the controller might determine and populate match/action rules into database of all devices in the path) (abstract; the rules are provided to associated nodes).  
Regarding claim 11, Connolly et al. further suggest wherein the transmitting, by the central node, of the rule set includes transmitting, by the central node to the end node bypassing the middle node (claim 5; group table rule is implemented at end nodes and defined by the controller).  
Regarding claim 12, Connolly et al. further suggest wherein the data processing operation of the central node includes at least one of: developing a machine learning model for classifying the received network data; and using a machine learning model to classify the received network data (paragraph [0034-0035]; match/action rules are provided from the controller) (paragraph [0027]; the traffic is forwarded or not based on the match/action rules).  
Regarding claim 13, Connolly et al. further suggest wherein the rule set includes a rule related to at least one of a data retention policy, a disposal policy, and a privacy policy (paragraph [0003]; match/action rules may be provided into switches/nodes for specifying an action such as forward, drop, and/or modify).  
Regarding claim 14, Connolly et al. further suggest wherein the evaluation operation performed by the end node includes determining whether the at least a portion of the received mobile network data includes exceptional data (paragraph [0005]; determining source and destination addressing based on the information in the header. Such information may be used for detecting a new connection based on presence of new data).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma et al. (US 20100192225 A1) disclose classifier module may tag packets associated with unknown applications to identify all of patterns. Classifier module may store the packet and the corresponding tag to queues. Servicing engine may access the application identifier stored to the tag and use this application identifier as a key to retrieve a corresponding one of policies. Servicing engine may then apply .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476